Citation Nr: 1758244	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  13-34 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for myelodysplasia (claimed as bone cancer to include refractory cytopenia with multilineage dysplasia) on a direct basis and as a result of exposure to herbicides.  

2.  Entitlement to service connection for hypertension on a direct basis and as a result of exposure to herbicides.  

3.  Entitlement to service connection for anemia on a direct basis, secondary basis, and as a result of exposure to herbicides.  

4.  Entitlement to service connection for bilateral upper and lower extremity neuropathy on a direct basis and as a result of exposure to herbicides.  

5.  Entitlement to service connection for branch retinal artery occlusion, to include as secondary to heart condition.  

6.  Entitlement to service connection for transient ischemic attack (TIA).  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In December 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of that proceeding has been associated with the record.  

This matter was last before the Board in March 2016 when the Board remanded for additional development.  The RO has returned the matter to the Board for appellate review.  

The issues of entitlement to service connection for branch retinal arteriole occlusion is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran's service record shows active service in the Republic of Vietnam during the Vietnam era.

2.  The Veteran's myelodysplasia syndrome is not related to active service, or to exposure to herbicide agents.  

3.  The Veteran's hypertension is not related to active service, or to exposure to herbicide agents.  

4.  The Veteran's anemia not related to active service or to exposure to herbicide agents.  

5.  The Veteran's bilateral upper and lower extremity neuropathy is not related to active service, or to exposure to herbicide agents.  

6.  The Veteran does not have a diagnosis of transient ischemia attack (TIA) or residuals thereof.  
.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for myelodysplasia syndrome have not been met.  38 U.S.C. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).  

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).  

3.  The criteria for service connection for anemia have not been met.  38 U.S.C. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).  

4.  The criteria for service connection for bilateral upper and lower extremity neuropathy have not been met.  38 U.S.C. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).  

5.  The criteria for service connection for TIA have not been met.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

For the issues decided herein, the Board finds there has been substantial compliance with its March 2016 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  


II.  Service Connection 

Initially, the Board notes that the Veteran's service records show that he served in the Republic of Vietnam, and as such, he is presumed to have been exposed to herbicide agents, including Agent Orange.  See 38 U.S.C. § 1116(f), 38 C.F.R. § 3.307(a).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service-connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more disabling within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

VA regulations provide that certain diseases associated with exposure to herbicide agents, to include prostate cancer, may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307 (a)(6) are met.  See 38 C.F.R. § 3.309 (e).  Furthermore, Veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307 (a)(6)(iii).  While the Veteran served on active duty in Vietnam during the proscribed time period for consideration of service connection on a presumptive basis based on in-service exposure to herbicide agents, the Board observes that the Veteran's peripheral neuropathy is not of the early-onset category, as such, along with the myelodysplasia syndrome, hypertension, and anemia, the Veteran's disabilities are not covered by the regulation providing a presumptive basis for the grant of service connection based on herbicide agent exposure.  Nevertheless, the Board must consider whether the evidence in this particular case demonstrates a connection between the Veteran's disabilities and herbicide agents irrespective of the fact that these disabilities are not listed as one of the conditions that is presumed to be due to exposure to herbicide agents.  See Combee.  

Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.  In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board must assess the competence and credibility of lay statements.  Barr, 21 Vet. App. at 308.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).  

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

	a.  Myelodysplasia syndrome  

The Veteran contends that his myelodysplasia syndrome is a result of exposure to herbicide agents during his service in Vietnam.  

The Veteran's service treatment records (STRs) do not contain complaints of or treatment for a blood or bone disorder during service.  

Post-service, the Veteran's medical treatment records reveal a diagnosis of myelodysplasia, specifically refractory cytopenia with multilineage dysplasia, in July 2009.  

The Veteran originally made a claim for bone cancer; however the examiner at the June 2016 VA examination explained that the Veteran does not have either a bone condition or cancer.  Rather, the Veteran's condition is myelodysplastic syndrome which is a "hematologic abnormality" and "not a malignancy."  The examiner opined that the Veteran's myelodysplastic syndrome was less likely than not related to active service because there was a long interval of time between the Veteran's separation from active service and the diagnosis and, in addition, the condition was not a disease presumptively linked to exposure to herbicide exposure.  The VA examiner also did an examination for osteomyelitis but found no diagnosis of that condition.  

The Board has not overlooked the Veteran's lay statements with respect to the Veteran's claim.  At the December 2015 hearing, the Veteran stated that he believed the myelodysplasia was the result of exposure to Agent Orange or other herbicide agents during his service in Vietnam.  While the Veteran is competent to describe symptoms related to myelodysplasia, whether the condition relates to his service is a medically complex determination that cannot be based on lay observation alone.  See Jandreau v. Nicholson, 492 F.3d 1372, n.4 (Fed. Cir. 2007); see also Barr, 21 Vet. App. at 309.  Such a determination must be made by a medical professional with appropriate expertise.  Id.  Because the Veteran's statements are not based on medical training and/or experience, his assertions that his myelodysplasia relates to service, either directly, or due to herbicide exposure, do not constitute competent evidence and are therefore outweighed by the VA examiner's opinion, which was rendered by a medical expert and is based on the Veteran's medical history.  See Layno, 6 Vet. App. at 470-71.  This opinion is considered probative as it was based upon a review of the medical records, included a discussion that was consistent with the medical evidence, and provided an informed rationale as to the unfavorable opinion rendered.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").  

As the most probative and persuasive evidence is against finding that the Veteran's current myelodysplasia syndrome is related to service, either directly or due to herbicide agent exposure, service connection is denied.  As the preponderance of the evidence is against the Veteran's myelodysplasia syndrome claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

	b.  Hypertension  

The Veteran contends that his hypertension is a result of exposure to Agent Orange or other herbicides during active service in Vietnam.  

The Veteran's STRs do not contain complaints of or treatment for high blood pressure.  The Veteran's entrance examination had a blood pressure reading notation of 110/70.  Upon separation the Veteran's blood pressure was recorded as 128/86 in May 1970.  

Post-service, the Veteran's records show he has a current diagnosis of hypertension, which was first diagnosed in 2009.  The Veteran takes prescription medication to control his hypertension.  

At the June 2016 VA examination, the examiner noted that the Veteran was first diagnosed with hypertension about four decades after active service.  The examiner noted that the Veteran had risk factors of obesity and age in the development of hypertension.  In addition, the examiner stated that the long interval between the development of hypertension and the Veteran's last exposure to herbicides argued against a "dominant effect of herbicide exposure."  The examiner opined that the Veteran's hypertension was less likely than not related to active service, to include exposure to herbicides.  

The Board has not overlooked the Veteran's lay statements with respect to the Veteran's hypertension claim.  In a September 2009 written statement, the Veteran expressed his belief that the hypertension was the result of exposure to Agent Orange during his service in Vietnam.  While the Veteran is competent to describe symptoms related to hypertension, whether the condition relates to his service is a medically complex determination that cannot be based on lay observation alone.  See Jandreau v. Nicholson, 492 F.3d 1372, n.4 (Fed. Cir. 2007); see also Barr, 21 Vet. App. at 309.  Such a determination must be made by a medical professional with appropriate expertise.  Id.  Because the Veteran's statements are not based on medical training and/or experience, his assertions that his hypertension relates to service, either directly, or due to herbicide exposure, do not constitute competent evidence and are therefore outweighed by the VA examiner's opinion, which was rendered by a medical expert and is based on the Veteran's medical history.  See Layno, 6 Vet. App. at 470-71.  This opinion is considered probative as it was based upon a review of the medical records, included a discussion that was consistent with the medical evidence, and provided an informed rationale as to the unfavorable opinion rendered.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").  

As the most probative and persuasive evidence is against finding that the Veteran's current hypertension is related to service, either directly or due to herbicide agent exposure, service connection is denied.  As the preponderance of the evidence is against the Veteran's hypertension claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

	c.  Anemia  

The Veteran contends that his anemia is a result of exposure to Agent Orange during his active service in Vietnam.  

The Veteran's STRs do not contain complaints of or treatment for anemia or a blood disorder.  The Veteran's entrance examination in September 1967 and separation examination in May 1970 are silent as to complaints regarding anemia or blood disorders.  

Post-service, the Veteran's treatment records show a diagnosis of anemia in 2009.  The Veteran's treatment records do not show he takes medication specifically for anemia.  

In the June 2016 VA examination, the examiner noted that the Veteran was diagnosed with both anemia and myelodysplastic syndrome (MDS) in 2009.  The examiner affirmed that the Veteran's anemia was not caused by treatment for any other hematologic condition.  In the related opinion, the examiner opined that the Veteran's anemia was "one manifestation" of his myelodysplastic syndrome, which was not a result of the Veteran's active service or exposure to herbicide agents as explained above.  Per the examiner, there was "no indication that there is a cause other than MDS" for the anemia.  

The Veteran submitted a letter from a private doctor dated June 2017.  The doctor states that the Veteran's anemia is "as likely as not" a "result to his exposure to Agent Orange."  There is no support for this opinion in the form of reference to medical treatises, or other information to determine the rationale behind the doctor's opinion.  As this is an opinion unsupported by adequate rationale, the Board finds it is inadequate to be of probative value to the Veteran's claim.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion without any rationale against which to evaluate the probative value of the determination is inadequate).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection may also be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App.439, 448 (1995).  

The VA examiner noted that the Veteran's anemia is a manifestation of the MDS.  However, as the Veteran's MDS is not a service-connected condition, a secondary service-connection based on MDS is not applicable.  38 C.F.R. § 3.310.  

As the most probative and persuasive evidence is against finding that the Veteran's current anemia is related to service, either directly or due to herbicide agent exposure, service connection is denied.  As the preponderance of the evidence is against the Veteran's anemia claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

	d.  Bilateral upper and lower extremity peripheral neuropathy 

The Veteran contends that his peripheral neuropathy is a result of exposure to Agent Orange.  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Peripheral neuropathy (as an organic disease of the nervous system) is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, potential for service connection via the demonstration of continuity of symptomatology is applicable in the present case.  

VA regulations provide that for service connection to be granted on a presumptive basis, early onset peripheral neuropathy must have manifested to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection.  38 C.F.R. § 3.309(e).  

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2017).  

Treatment records indicate that the Veteran is currently diagnosed with peripheral neuropathy of the bilateral upper and lower extremities.  The requirements for Shedden element (1) have been met.  

The Veteran's STRs do not show complaints, treatment, or diagnosis of peripheral neuropathy or related symptoms during his period of service.  At the Veteran's entrance examination in September 1967 and separation examination in May 1970, clinical evaluation of the extremities resulted in normal findings.  On the associated Report of Medical History, the Veteran did not indicate problems with his extremities.  

Post-service, the Veteran's treatment records indicate he was diagnosed with peripheral neuropathy in 2009 in the upper and lower extremities.  The Veteran underwent an electromyography study (EMG) in September 2014.  A treatment provider diagnosed the Veteran's hand paresthesias as a result of bilateral carpal tunnel syndrome in the wrists.  The diagnosis also included moderate symmetric bilateral upper extremity peripheral neuropathy.  A September 2016 treatment note indicated the Veteran's carpal tunnel syndrome had essentially resolved with this use of wrist splints.  

A 2016 neurology treatment note stated that the Veteran has had multiple EMG studies, not all the VA, and that no "definite cause has been attributed" to his peripheral neuropathy.  A May 2017 treatment note indicated the Veteran was on medication for peripheral neuropathy.  

The Veteran has never been diagnosed with "early onset" peripheral neuropathy.  There is no indication of symptoms thereof in his service treatment records, nor is there an indication of complaints or diagnosis until many years after his separation from service.  Although the Veteran's exposure to herbicides, including Agent Orange, is presumed, there is no competent evidence that he had peripheral neuropathy within one year of the date of last exposure to herbicides, in order to qualify for the presumption of service connection.  See 38 C.F.R. §§ 3.307(a)(6)(ii) and 3.309(e).  

The Veteran testified at the December 2015 hearing that he worked in close contact with Agent Orange on a regular basis during his service in Vietnam.  The Veteran believes the Agent Orange could be responsible for the peripheral neuropathy.  

While the Veteran may believe that his current peripheral neuropathy of the bilateral upper and lower extremities is due to exposure to Agent Orange in service, as a lay person, he has not been shown to have specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of neurological disorders requires medical testing and expertise to determine.  Thus, his lay opinion regarding the etiology of his peripheral neuropathy is not competent medical evidence.  

In the June 2016 VA examination and related opinion, the examiner opined that it was not at least as likely as not that the Veteran's peripheral neuropathy was a result of his active service, to include exposure to herbicide agents.  The examiner highlighted that many years passed before the Veteran was diagnosed with peripheral neuropathy making it unlikely that the condition was caused by herbicide exposure.  In the associated preliminary VA examination, the examiner noted that the Veteran is not diabetic and the Veteran's peripheral neuropathy has been labelled as idiopathic.  

The Board finds the opinions of the VA examiner in June 2016 to be highly persuasive and probative in finding that the evidence does not support a conclusion that the Veteran's peripheral neuropathy is due to service, to include his presumed Agent Orange exposure.  The findings of the VA examiner were based on a review of the evidence, and cited to the medical evidence.  The examiner considered the complete record and the Veteran's contentions, and provided an explanation as to why the evidence does not support a finding that the Veteran's peripheral neuropathy, which was not shown in service or within one year of service discharge, is related to service, including exposure to Agent Orange.  The opinion contains an internal logic consistent with the known facts, as well as with other evidence of record.  The Board finds these opinions highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

In summary, there is no credible competent evidence of peripheral neuropathy of the bilateral upper and lower extremities in service or within one year following discharge from service.  Moreover, the most probative and persuasive evidence is against a finding that the Veteran's current peripheral neuropathy of the bilateral upper and lower extremities is related to service or caused or aggravated by a service-connected disability.  Accordingly, service connection for peripheral neuropathy of the upper and lower extremities is denied.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

	
      
e.  Transient ischemic attack (TIA)  

The threshold consideration for any service connection claim is the existence of a current disability.  38 U.S.C. § 1110; 38 C.F.R. § 3.303; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is satisfied when a claimant has a disability at any time during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (requirement of a current disability may be satisfied if there is a recent diagnosis of a disability prior to the claim).  

The Veteran' STRs do not show any treatment related to strokes or TIA.  

Post-service, the Veteran was treated for branch retinal artery occlusion (an eye condition) in March 2011.  At the time, the Veteran was admitted to the hospital for possible stroke.  

The examiner for the June 2016 VA examination for central nervous system disorders, which would include TIA, explained that the Veteran does not have a diagnosis of TIA.  The examiner noted that in discussion with the Veteran, the TIA was brought up at the time of the eye problem in March 2011.  According to the examiner, the eye condition was a central retinal arterial occlusion caused by an embolus, and was not a TIA.  Per the examiner, the Veteran's self-reported history gives no indication of disability symptoms or conditions consistent with TIA.  Additionally, the Veteran's medical records do not show TIA, to include the time of the eye condition.  Imaging of the brain showed no indication of stroke and evaluation of the carotid arteries showed no indication of conditions that would cause TIA.  According to the examiner, the Veteran has not had a diagnosis of TIA and the Veteran's eye condition was incorrectly labelled as being TIA or related to TIA.  

When an examiner finds that there is no current disability but there are prior diagnoses during the appeal period, the Board is required to obtain an opinion as to whether the prior diagnosis was made in error or the previously diagnosed condition is in remission.  Romanowsky v. Shinseki, 26 Vet. App. 303 (2013).  The Board finds that, at a minimum, the June 2016 VA examination was adequate and in substantial compliance with the related March 2016 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The June 2016 VA examination report was based on review of the Veteran's medical history along with an interview and physical examination of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding when assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered and the opinion is considered probative if it is definitive and supported by detailed rationale.).  Therefore, the Board finds probative the June 2016 VA opinion that concluded that the Veteran does not have a current diagnosis of TIA and that his prior eye condition was incorrectly labelled as TIA.  This opinion is considered probative as it was based upon a review of the medical records, included a discussion that was consistent with the medical evidence, and provided an informed rationale as to the unfavorable opinion rendered.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").  

The Board has not overlooked lay statements with respect to the Veteran's claim for TIA.  The Veteran claimed that his eye condition was related to a TIA episode.  While the Veteran believes that he has, or has had, episodes of TIA related to service or to another condition, as a layperson, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Therefore, while the Veteran is competent to report symptoms like blurry vision, the Veteran is not competent to diagnose a TIA or to determine its respective etiology if such disability existed.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection for TIA is not warranted.  38 U.S.C. § 1110; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  


ORDER

Entitlement to service connection for myelodysplasia (claimed as bone cancer to include refractory cytopenia with multilineage dysphasia) is denied.  

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for anemia is denied.  

Entitlement to service connection for bilateral upper and lower extremity neuropathy is denied.  

Entitlement to service connection for transient ischemic attack (TIA) is denied.  


REMAND

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran was treated for branch retinal artery occlusion (an eye condition) in March 2011.  An examination and related opinion were completed in June 2016.  The Board remand in March 2016 had requested that the examiner opine on whether the Veteran's eye condition was related to service, to include exposure to herbicides.  The examiner returned an opinion which merely stated that the Veteran had a history of branch retinal artery occlusion (BRAO) which had resolved and that the BRAO is not likely related to his time in the service.  

As this is an opinion unsupported by adequate rationale and it also failed to discuss herbicide exposure the Board finds it is inadequate to be of probative value to the Veteran's claim.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion without any rationale against which to evaluate the probative value of the determination is inadequate).  This can be remedied by an addendum opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Request an addendum opinion for the June 2016 VA eye examination, to include a rationale for the prior service connection opinion.  

(a)  The examiner should identify any eye disability that is currently manifested, or that has been manifested at any time since the Veteran filed his claim in October 2011. 

(b)  For any eye disability identified, the examiner should indicate whether it is at least as likely as not (i.e. 50 percent probability) that such disorder was related to the Veteran's active service, to include exposure to herbicide agents.  

The examiner is specifically asked to reconcile previous diagnoses, discussions, reports, and treatments, of BRAO symptoms or conditions in the medical record with the opinion that the examiner ultimately puts forth.

The examiner must provide all findings, along with a complete rationale for his or her opinions, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must so state and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.  

2.  After undertaking any necessary additional development, readjudicate the remaining issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


